Title: To Thomas Jefferson from William Hull, 1 January 1825
From: Hull, William
To: Jefferson, Thomas


Sir—
Newton (Masstts)
1st January 1825.
I take the liberty of sending to you, a pamphlet, explaining the causes of the disasters of the Campaign of 1812, addressed to the Citizens of the United States.I most sincerely hope, your health will be such, that you will be able to read it. As it contains a portion of the history of our Country. I need not say, that I am sure, it will be read by you, with the most perfect candour, and with no other view, but to obtain the truth. Having early imbibed your principles of Government, every day that I have since lived, has more and more convinced me of their soundness.—Permit me, Sir, to present to you my congratulations, that you have lived, to witness the happy effects of them, and the blessings, they have produced to our Country—That the remainder of your life may be happy, and that you may continue to witness the principles to which I have referred, extending to other parts of the civilized World, is the sincere prayer, of your unfortunate, but most sincere friend.William Hull